TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00456-CV



                    Coryell County Memorial Hospital Authority, Appellant

                                              v.

                          Mills County Rural Health, Inc., Appellee


      FROM THE DISTRICT COURT OF MILLS COUNTY, 35th JUDICIAL DISTRICT
         NO. 09-06-6108, HONORABLE STEPHEN ELLIS, JUDGE PRESIDING




                              MEMORANDUM OPINION


               The parties have filed a joint motion to dismiss this appeal, indicating that

they have reached a settlement. We grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a)(2)(A).




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Joint Motion

Filed: September 30, 2009